Bukke, J.,
concurring in part. While I concur in much that is said in the foregoing opinion, it may be of some aid to review the case in a much shorter manner than is possible in writing an official opinion. *256As I understand it, there is no doubt that the state may under its police power enact an oil inspection law for the protection of its citizens, and tbe only objection to chapter 214, Comp. Laws 1913, is the unreasonableness of the fees demanded for such inspection. While the state does not expressly concede the figures stated in the complaint of the oil company, the records of this state, of which this court has a right to take judicial cognizance, show that the fees exacted for the inspection are almost ten times as large as the costs of inspection. It is thus apparent that the said chapter is not only an inspection law, but, under the circumstances, also a revenue-producing law. It is too clear for argument, that the state has no authority to levy taxes in this manner. Those oils presumably are already taxed, and it is a discrimination against them to be required in this manner to further contribute to the support of the state. This has been repeatedly held by the Supreme Court of the United States, as pointed out in the majority opinion, and will compel this court to set aside the law, unless amended, when it comes before us upon direct attack. If the legislature desires to continue the oil inspection, it is therefore its duty to immediately amend the law by reducing the inspection charge.